 Case 2:16-cv-00941-JRG Document 27 Filed 09/27/19 Page 1 of 1 PageID #: 461



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED STATES OF AMERICA, ex. rel.                  §
PHILLIP GARBIS; STATE OF TEXAS, ex                  §
rel. PHILLIP GARBIS;                                §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §   CIVIL ACTION NO. 2:16-CV-00941-JRG
                                                    §
DAYBREAK VENTURE, LLC, et al.                       §
                                                    §
                Defendants.                         §

                                              ORDER
       Before the Court is Motion to Stay and Notice of Settlement (“the Motion”) filed by Relator

Phillip Garbis (“Garbis”) and Defendant Daybreak Venture, LLC (“Daybreak”) (collectively, “the

Parties”). (Dkt. No. 26). In the Motion, the Parties “request a thirty-day stay in order to finalize a
     .
putative settlement,” and indicate that they “will approach this Court with dismissal papers within

that period.” (Id.) Having considered the Motion, the Court finds it should be and hereby is

GRANTED.

       Accordingly, the Court ORDERS all deadlines with respect to Garbis and Daybreak

STAYED up to and through October 27, 2019, during which time dismissal papers shall be

tendered to the Court for entry herein.

       So ORDERED and SIGNED this 27th day of September, 2019.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE
